PETITION FOR REHEARING.
The petition filed on behalf of Amos Freestone is denied. Since the evidence on the next hearing may show a different state of facts relating to the validity of the commitment of Amos and the liability of his father for his support, we are of the opinion that none of the parties should be handicapped or bound by an award in favor of Ernest. The petition for a rehearing as to him is sustained, and the award as to him is now reversed, with directions to the board to vacate and set aside, and vacate in its entirety, the award made by the full board and the award made by the single member, and for further proper proceedings.